DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TIMOTHY S. MORIARTY,
                              Appellant,

                                        v.

                         MOLLY T. MORIARTY,
                              Appellee.

                               No. 4D15-2990

                               [June 1, 2016]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Laurie E. Buchanan, Judge; L.T. Case
No. 13-81 DV.

   Timothy S. Moriarty, Daytona Beach, pro se.

   Molly T. Moriarty, Stuart, pro se.

PER CURIAM.

   We affirm the trial court’s denial of appellant’s motion to dissolve a
domestic violence injunction. Appellant’s motion did not allege any
change in circumstances and merely attempted to challenge the initial
procurement of the injunction, which is not a proper basis for modifying
or dissolving an injunction. Reyes v. Reyes, 104 So. 3d 1206, 1207 (Fla.
5th DCA 2012). On appeal, appellant does not establish any reversible
error in the court’s denial of his motion.

   Affirmed.

TAYLOR, MAY and KLINGENSMITH, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.